Filed 12/22/22 Stewart v. Terrazas CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



LINDSEY STEWART,                                                             D079591

          Plaintiff and Appellant,

          v.                                                                 (Super. Ct. No. 37-2021-
                                                                             00006733-CU-UD-CTL)
KEITH TERRAZAS,

          Defendant and Respondent.


          APPEAL from a judgment of the Superior Court of San Diego County,
Joel R. Wohlfeil, Judge. Affirmed.
          Lindsey Stewart, in pro. per., for Plaintiff and Appellant.
          Elena Reyes for Defendant and Respondent.


                                                                    I
                                                     INTRODUCTION
          The wife of a deceased tenant filed an unlawful detainer action against
the tenant’s landlord seeking to recover personal possessions the tenant left
on the rented premises. The trial court dismissed the unlawful detainer
complaint and entered judgment for the landlord. We affirm.
                                       II
                               BACKGROUND
      Daniel Stewart (hereafter, tenant) rented a bedroom in a residence
owned by a trust, of which defendant Keith Terrazas (hereafter, landlord)
served as the trustee. A written lease stated the premises could not be used
or occupied by any person other than the tenant without the landlord’s
consent.
      In October 2020, the tenant suffered a serious medical ailment
requiring continuous hospitalization. Soon after, the tenant’s wife, plaintiff
Lindsey Stewart (hereafter, the plaintiff), moved into the bedroom without
obtaining the landlord’s consent. In late December 2020, the landlord
notified the plaintiff that the lease did not permit her to remain on the
premises.
      At or about the same time, the tenant notified the landlord he intended
to move out and terminate his tenancy. A week later, the landlord sent a
letter to the tenant accepting the termination of tenancy, effective January
31, 2021. He instructed the tenant to remove his possessions from the
bedroom by January 31. He also stated the tenant was in breach of the lease
by permitting the plaintiff to reside on the premises.
      On January 23, the landlord sent a letter to the tenant, which he also
posted on the bedroom door, reminding the tenant of the termination of the
tenancy and instructing him to vacate the premises and remove his
belongings on or before January 31. The letter reiterated that the tenant was
in breach of the lease by permitting the plaintiff to reside on the premises. It
stated the landlord would “be inspecting the property to confirm that no other
parties [were] on the premises.”




                                       2
      The following day, the landlord knocked on the bedroom door and heard
no response. He unlocked the door and entered the room while holding a
video camera. The plaintiff and her child were inside the room. A scuffle
ensued, the accounts of which vary wildly. According to the landlord and a
third-party witness, the plaintiff pushed and hit the landlord, prompting him
to push her back slightly in defense. In the plaintiff’s version of events, the
landlord “punched” her in the face and “brutalized” her.
      In either event, the plaintiff and her child left the premises at some
point and did not return. The plaintiff also requested a temporary
restraining order against the landlord, which was granted on January 26.
      On January 28, the landlord taped another letter to the bedroom door.
It stated the tenancy would end January 31, and it instructed the tenant to
remove his property by then. It stated the landlord would “arrange to store
[the tenant’s] property for [sic] short period of time,” but would dispose of any
unclaimed property 15 days after the end of the tenancy.
      On February 3, the tenant passed away from a medical complication.
      On February 9, the tenant’s former work supervisor sent text messages
to the landlord, seeking to recover the tenant’s property on behalf of the
plaintiff and her child. The landlord declined to hand the tenant’s property
over to the work supervisor, stating there could be competing claims to the
property from the tenant’s heirs and successors.
      On February 16, the plaintiff, proceeding in propria persona, filed an
unlawful detainer complaint against the landlord—a twist of sorts on the
usual case in which a landlord brings an unlawful detainer action against a
tenant to recover possession of real property. She asserted claims against the
landlord for violations of the Fourth Amendment to the federal constitution,
Code of Civil Procedure sections 1940.2, subdivision (a), and 1954 (mislabeled


                                        3
causes of action that she presumably intended to read as Civil Code sections
1940.2, subdivision (a), and 1954), and the temporary restraining order. In a
subsequent court filing, the plaintiff contended she was also asserting claims
against the landlord for “retaliation” and violations of Code of Civil Procedure
sections 1159 and 1160.
      The trial court set the matter for a one-day bench trial. At the trial,
the court questioned the plaintiff whether she was claiming any right to
occupy the bedroom. She replied that she was “not claiming anything to do
with that property,” and was concerned only with the personal property the
tenant left in the bedroom. In response, the court opined the case was “really
not an unlawful detainer action.” It then dismissed the unlawful detainer
complaint with prejudice because, in the court’s words, the case was “by
everyone’s acknowledgment not an unlawful detainer action.”
      Next, the court turned to what it deemed to be the “real issue in
dispute,” which was the plaintiff’s claimed entitlement to the tenant’s
personal property. Acting in a role akin to a mediator, the court attempted to
resolve the parties’ dispute concerning the tenant’s personal property. It
inquired as to the whereabouts of the property (the garage of the residence),
the volume of the property (12 or 13 garbage bags), and the reasons the
landlord would not give the property to the plaintiff (the landlord did not
know who was legally entitled to it).
      The landlord stated he would be willing to transfer the property to the
plaintiff if she supplied him with a completed declaration under Probate Code




                                        4
section 13100.1 After some back-and-forth between the court and the parties
about particular items of property and other matters, the plaintiff executed a
declaration under Probate Code section 13100. Then, the court—still acting
like a mediator—assisted the parties in selecting a time and place for the
landlord to transfer the tenant’s personal property to the plaintiff.
      Thereafter, the court entered a judgment of dismissal in favor of the
landlord. The plaintiff appeals the judgment.
                                       III
                                 DISCUSSION
      In her five-page opening appellate brief, the plaintiff appears to suggest
that the trial court pressured her into executing the declaration under
Probate Code section 13100. However, she presents no cogent argument,
supported by legal authorities and citations to the record, suggesting the trial
court erred when it dismissed her unlawful detainer complaint with prejudice
or entered judgment in favor of the landlord.
      “ ‘To prevail on appeal, an appellant must establish both error and
prejudice from that error. [Citation.] In order to demonstrate error, an
appellant must supply the reviewing court with some cogent argument
supported by legal analysis and citation to the record. Rather than scour the
record unguided, we may decide that the appellant has forfeited a point urged
on appeal when it is not supported by accurate citations to the record.
[Citations.] Similarly, we may disregard conclusory arguments that are not


1      Probate Code sections 13100 through 13115 “set forth a relatively
simple procedure for the nonprobate distribution of a decedent’s personal
property. Decedent’s testate beneficiaries and/or heirs at law may make their
claims and take title (assuming no conflicting claims) simply by presenting a
statutorily-prescribed affidavit to the holders of the property.” (Ross &
Cohen, Cal. Practice Guide: Probate (The Rutter Group 2022) ¶ 2:6, p. 2-2,
italics omitted.)
                                        5
supported by pertinent legal authority.’ ” (Champir, LLC v. Fairbanks Ranch
Assn. (2021) 66 Cal.App.5th 583, 597; see United Grand Corp. v. Malibu
Hillbillies, LLC (2019) 36 Cal.App.5th 142, 146 [“ ‘In order to demonstrate
error, an appellant must supply the reviewing court with some cogent
argument supported by legal analysis and citation to the record.’ ”].)
      These basic principles of appellate practice apply to the plaintiff, even
though she is a self-represented litigant. “ ‘[S]uch a party is to be treated like
any other party and is entitled to the same, but no greater consideration than
other litigants and attorneys.’ ” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246–1247; see Elena S. v. Kroutik (2016) 247 Cal.App.4th 570, 574
[“Although [a party] is representing himself in propria persona, he is not
exempt from the rules governing appeals.”].) “In other words, when a litigant
accepts the risks of proceeding without counsel, he or she is stuck with the
outcome, and has no greater opportunity to cast off an unfavorable judgment
than he or she would if represented by counsel.” (Burnete v. La Casa Dana
Apartments (2007) 148 Cal.App.4th 1262, 1267.)
      To the extent the plaintiff purports to challenge the dismissal of her
unlawful detainer complaint with prejudice or the entry of judgment in favor
of the landlord, the plaintiff has forfeited her claims of error by failing to
present any cogent arguments for reversal, supported by citations to the
record and pertinent legal authorities. Because the plaintiff forfeited her

claims of error, the judgment must be affirmed.2



2     The plaintiff filed a motion to augment the appellate record with the
reporter’s transcript from the one-day bench trial and a notice of court ruling
purportedly prepared by the landlord and served on the plaintiff following the
bench trial. The motion to augment is denied, as the reporter’s transcript is
already included in the appellate record and the notice of court ruling is
irrelevant and unnecessary to the disposition of the appeal.
                                         6
                                    IV
                              DISPOSITION
     The judgment is affirmed. Respondent is entitled to his costs.



                                                         McCONNELL, P. J.

WE CONCUR:



O’ROURKE, J.



DATO, J.




                                     7